Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 08/05/2022, are accepted and do not introduce new matter. 
Claims 1-10 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeren et al (U.S. 2013/0214056) in view of Linnell et al (U.S. 9,223,192).
Regarding claim 1, Schoeren teaches a water and light display (as disclosed in the abstract and Par 0062, the device incudes nozzles for water jets 4 and light sources), comprising: 
a plurality of pixels (each tile/module 20 is considered a pixel, see Fig 17) arranged in a matrix (as seen in Fig 17, the pixels 20 are arranged in a grid, i.e. matrix), wherein the pixels are each represented by a data address (master controller 3, is aware of the location of multiple pixels 20 in order to make intricate patterns, seen in Figs 18-24) and each include a nozzle (2) to emit water (as seen in Figs 5-6) and a light source (as disclosed in Par 0062, each pixel 20 includes a light source); and 
a distribution network (pictured in Fig 17) that is operationally coupled to a matrix of pixels (matrix seen in Fig 17) and that includes a power grid (defined by electrical connections that connect microcontrollers 20C, which are placed in each pixel 20, to the master controller 3, as seen Fig 12-13 and 17) which provides power to the plurality of pixels (via a master control system 3/3A), and which is connected to a controller (control system 3/3A) so that the power grid also transmits data packets (as disclosed in Par 0062: “Each module further comprises a plurality, e.g. nine, nozzles 2, a pump 22 for each nozzle, connected to a respective nozzle via a flexible tube 2A, optionally one more lights and one or more sensors, and a microcontroller 20C for receiving instructions from a control system 3/3A (FIG. 17) and for operating the pumps”; Examiner has interpreted the instructions received by the microcontroller 20c from the control system 3/3A as the claimed “data packets”) having address information which corresponds to particular pixels in the matrix of pixels and having control data to control the nozzles and the light sources according to the data address of each pixel (master controller 3 communicates with each microcontroller 20C of each pixel 20 for operating respective pumps 22, lights or sensors, as disclosed in Par 0062), wherein the data packets control the water emitted from the nozzles and control the light illuminated by the light sources  for the data address of each pixel (as disclosed in Par 0062, each pixel has individual control of their respective pump, i.e. control data, and further can control light sources at specific locations in the matrix).
However, Schoeren does not teach the device wherein the controller transmits data packets according to a display design provided by a design tool that includes a series of graphical user interfaces (GUIs) to enable a user to create the display design by selecting a desired sequence of address data and control data.
Linnell teaches a water and light display wherein a controller (computing device disclosed in col 5, lines 54-60) transmits data packets according to a display design provided by a design tool (software disclosed at least in col 9, lines 18-29) that includes a series of graphical user interfaces (GUIs) (user interface disclosed in col 5, line 55 to col 6, line 9) to enable a user to create the display design by selecting a desired sequence of address data and control data (as seen in Fig 1, the controller uses drop sequence inputs, image system inputs, and timing inputs to make the water and light display; these inputs are considered address data and control data; further as disclosed in col 9, lines 18-29, the designed display can be modeled by, i.e. designed by, the software).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schoeren to incorporate the teachings of Linnell to provide the system with a design tool that enables the user to input display design data in order to make use of design software that allows the user to easily design and input display parameters that allows for more intricate display designs. 
Note: all references made in parenthesis hereafter are referencing Schoeren, unless otherwise stated. 
Regarding claim 2, Schoeren and Linnell teach the display of claim 1, wherein the pixels comprise pavers (each module 20 includes a square housing, i.e. a paver, as seen in Fig 1).  
Regarding claim 3, Schoeren and Linnell teach the display of claim 1, wherein the data control information in the data packets includes water pressure, nozzle opening or closing and light setting information (as disclosed in Par 0022 and 0062, the controller controls pressure at each pump of each pixel; and further controls the light sources).  
Regarding claim 4, Schoeren and Linnell teach the display of claim 1, wherein the matrix of pixels is arranged in a grid or concentric circles (as seen in Fig 17, matrix is arranged in a grid).  
Regarding claim 5, Schoeren and Linnell teach the display of claim 1, wherein the nozzles emit pixelated water streams (since the modules 20 are arranged in a grid and each module is considered a pixel, the nozzles emit a pixelated stream along the whole matrix, as seen for example in Figs 20-21).  
Regarding claim 6, Schoeren and Linnell teach the display of claim 5, wherein the data packets transmitted by the controller vary heights of the pixelated water streams to provide a choreography (as disclosed in Par 0014, the nozzles can be controlled to vary “intensity” in order to change height of the liquid jets; choreographies depicted in Figs 18-24 and disclosed in Par 0067-0072).  
Regarding claim 7, Schoeren and Linnell teach the display of claim 6, wherein the choreography includes the pixelated water streams successively lowering or raising to provide a cascading appearance (as disclosed in Par 0014, the nozzles can be controlled to vary “intensity” in order to change height of the liquid jets, thus creating a cascading pattern).  
Regarding claim 8, Schoeren and Linnell teach the display of claim 5, wherein the nozzles are spaced together so that the pixelated water streams emitted therefrom provide a waveform having a resolution (pixels are spaced together in a grid, as seen in Fig 17; thus they produce a waveform having a resolution; this is clearly seen in Figs 18-21).  
Regarding claim 9, Schoeren and Linnell teach the display of claim 1, wherein the pixels are plugged into the power grid at locations corresponding to the data addresses provided by the data packets (as seen in Figs 12-17, each pixel is associated with electrical connections at each pertinent location so that the controller is capable of generating patterns based on pixel location).  
Regarding claim 10, Schoeren and Linnell teach the display of claim 1, further comprising a lattice structure that supports the power grid and a plurality of water sources for the nozzles (lattice structure defined by frame 30, which holds the power grid, the water source and the nozzles, as seen in Figs 2-6). 

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 08/05/2022 have resulted in the new grounds of rejection found above.
Nonetheless, Applicant reinstated the same arguments that were filed 11/16/2021 with regards to Schoeren et al. Examiner maintains the same response to these arguments which are restated below:
	Applicant argues that Schoeren does not teach a water and light display. Examiner respectfully disagrees. As seen throughout the figures, the fountains produce water jets (4) and as disclosed in Par 0062 "The modules each comprise at least two electric conductors 20D to supply electrical power to the pump, the microcontroller and, if present light(s) and sensor(s)." Therefore, Schoeren teaches a water and light display.
	Applicant further argues that Schoeren fails to teach "the power grid also transmits data packets having address information which corresponds to particular pixels in the matrix". Examiner respectfully disagrees. Although Schoeren does not explicitly disclose the term "data packets". It is clear from disclosure that data is transferred through the grid that corresponds to specific pixels in the matrix, i.e. address information. As disclosed in Par 0062: “Each module further comprises a plurality, e.g. nine, nozzles 2, a pump 22 for each nozzle, connected to a respective nozzle via a flexible tube 2A, optionally one more lights and one or more sensors, and a microcontroller 20C for receiving instructions from a control system 3/3A (FIG. 17) and for operating the pumps”; Examiner has interpreted the instructions received by the microcontroller 20c from the control system 3/3A as the claimed “data packets”, thus reading on claim language. 
	As such Examiner asserts that Schoeren and Linnell read on current claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752